Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered March 12, 1991, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, and sentencing him to a term of 6 to 18 years, unanimously affirmed.
Defendant’s plea allocution demonstrates a knowing and voluntary waiver of his right to appeal the conviction that was to be entered in his negotiated plea of guilty (see, People v Seaberg, 74 NY2d 1), which waiver included the negotiated sentence the court ultimately imposed (People v Allen, 82 NY2d 761). In any event, were we to review the sentence, we would not find it excessive. Concur—Murphy, P. J., Wallach, Ross, Rubin and Williams, JJ.